      Case 1:21-cv-00076-DWM-TJC Document 37 Filed 08/31/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


BRANDY MORRIS and BRENDA                         CV 21-76-BLG-DWM-TJC
GRAY, on behalf of themselves and all
others similarly situated,
                                                 ORDER
                    Plaintiffs,

vs.

FIRST INTERSTATE BANK,

                    Defendant.

      The parties have filed a second joint motion for extension of time for

Defendant First Interstate Bank to respond to Plaintiffs’ Second Amended

Complaint. (Doc. 36.) Good cause appearing, IT IS HEREBY ORDERED that

Defendant shall file a responsive pleading by October 15, 2021.

      IT IS ORDERED.

      DATED this 31st day of August, 2021.

                                      _________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
